Exhibit 10.1
SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
effective the 7th day of June, 2010 by and between FORTIS COMMUNITIES-AUSTIN,
L.P., a Delaware limited partnership (“Seller”) and CIRRUS LOGIC, INC., a
Delaware corporation (“Purchaser”).
WITNESSETH:
WHEREAS, Seller and Purchaser entered into a certain Purchase and Sale Agreement
dated March 24, 2010, as modified by that certain First Amendment to Purchase
and Sale Agreement dated May 14, 2010 (collectively, the original agreement and
first amendment are referred to herein as the “Agreement”) regarding the
purchase of the land consisting of approximately 70,089 square feet, locally
known as 800 West 6th Street Austin, Texas, as more particularly described in
the Agreement; and
WHEREAS, Seller and Purchaser desire to amend the Agreement as set forth below;
and
NOW, THEREFORE, in consideration of the foregoing, the sum of Ten Dollars, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Purchaser and Seller agree as follows:

1.   Closing Date. Section 14 of the Agreement is hereby deleted in its
entirety, and replaced with the following quoted language:

“Subject to satisfaction of the Closing Conditions, and subject to any one or
more extensions under Section 13(b) and/or Section 13(c) of this Agreement, the
consummation of the transaction contemplated by this Agreement (the “Closing”)
shall take place at the offices of the Title Company on the date (the “Closing
Date”) that is ten (10) days after the later of (i) expiration of the
Feasibility Period; or (ii) expiration of the Approval Period (if applicable);
or (iii) completion of the Demolition Work.”

2.   Demolition Work. Section 13(c) of the Agreement is hereby amended to
provide that the Demolition Work shall not include (i) the razing or removing of
any structures, pavement, fixtures, or surface improvements on Lot 2, E.B.
Robinson’s Subdivision of a part of Outlot No. 1, Division E, a subdivision in
Travis County, Texas, according to the map or plat thereof, recorded in Volume
354, Page 226 of the Deed Records of Travis County, Texas (“Tract 3”); (ii) the
rough grading of Tract 3; and (iii) the capping of any utilities at the boundary
of Tract 3.

3.   Capitalized Terms. Except as otherwise specified herein, capitalized terms
shall have the same meaning as set forth in the Agreement.

4.   Construction. In the event of a conflict between the provisions of the
Agreement and this Amendment, this Amendment shall govern and control in all
instances.

Second Amendment to Purchase and Sale Agreement

 

 



--------------------------------------------------------------------------------



 



5.   Ratification of Agreement. Except as set forth in this Amendment, all of
the terms, covenants, conditions, representations and warranties set forth in
the Agreement shall continue in full force and effect and are hereby ratified
and affirmed.

6.   Multiple Counterparts/Faxes. Purchaser and Seller agree that this Amendment
may be signed in multiple counterparts each of which shall be binding on the
party signing the same and which together shall constitute a single document,
and that faxed reproduction of a party’s signature shall be given the same legal
effect as an original.

IN WITNESS WHEREOF, the Seller and Purchaser have executed this Amendment on the
dates shown below TO BE EFFECTIVE as of the date set forth in the first
paragraph of this Amendment.

            SELLER:

FORTIS COMMUNITIES-AUSTIN, L.P.,
a Delaware limited partnership

By its general partner:
FORTIS COMMUNITIES, L.L.C.,
a Delaware limited liability company
      By:   /s/ David Cox         Name:   David Cox        Title:   Manager    
    Date: June 7, 2010      PURCHASER:

CIRRUS LOGIC, INC., a Delaware corporation
      By:   /s/ Thurman Case         Name:   Thurman Case        Title:   Chief
Financial Officer         Date: June 7, 2010 

Second Amendment to Purchase and Sale Agreement

 

2